  Case 2:18-cv-02999-CAS-GJS Document 50 Filed 06/12/19 Page 1 of 2 Page ID #:251

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.        CV 18-2999-CAS (GJSx)                                    Date    June 12, 2019
 Title           Manuel Plata v. Sea View Restaurants, Inc.


 Present: The Honorable    GAIL J. STANDISH, U.S. MAGISTRATE JUDGE
                    E. Carson                                                    N/A
                  Deputy Clerk                                    Court Reporter / Recorder
        Attorneys Present for Plaintiff(s):               Attorneys Present for Defendant(s):
                Manuel Plata, pro per                                       Jesse M. Caryl
 Proceedings:            Scheduling of Settlement Conference

The Court conducts a pre-settlement conference telephone call with the parties. The Court
requires the parties to discuss potential resolution of the case. Plaintiff is to make an initial
demand to settle the case, and Defendant is required to respond. If the parties do not resolve
this case on their own, the parties must appear for a settlement conference before the Hon.
Gail J. Standish, Courtroom 640, 6th Floor, United States Courthouse, Roybal Building,
255 E. Temple Street, Los Angeles, California on Wednesday, June 26, 2019, at 10:30
AM.

    1. Who Must Attend

All litigants and lead trial counsel must be personally present, unless a request to appear
telephonically is granted by the Court, for the entire duration of the conference. If a party
is a business entity, a representative of the entity with sufficient authority to settle the action
must attend.

    2. Settlement Conference Letters

On or before Friday, June 21, 2019, each party will deliver to Judge Standish’s chambers
(by e-mail sent to GJS_Chambers@cacd.uscourts.gov) a confidential settlement
conference letter. If in letter form, the letter should be single-spaced, in 14-point font, and

                                                                                             :   11

                                                          Initials of Preparer         efc

CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                       Page 1 of 2
  Case 2:18-cv-02999-CAS-GJS Document 50 Filed 06/12/19 Page 2 of 2 Page ID #:252

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
 Case No.       CV 18-2999-CAS (GJSx)                                  Date   June 12, 2019
 Title          Manuel Plata v. Sea View Restaurants, Inc.

not longer than ten pages. Plaintiff, who is appearing in pro per, may submit a typed or
hand-written letter, or may use e-mail rather than attaching a separate document.

The Court expects each party’s letter to briefly summarize the relevant facts and evidence,
any procedural matters, and the damages or other relief sought by or against the submitting
party, past settlement discussions, and any other facts or circumstances that counsel believe
will assist the Court in conducting the settlement conference. The Court values a candid
critique of each party’s respective claims and defenses. A party may attach to its letter key
documents or other materials central to understanding the case or helpful to facilitating
settlement discussions. Do not file or lodge the settlement conference letter with the
Clerk’s Office or electronically submit it to CM/ECF. Each party may, but is not
required to, provide a copy of the letter to the opposing party. If the letter exceeds ten
(10) pages, counsel shall provide a courtesy copy of the letter to chambers, by no later
than 24 hours prior to the scheduled settlement conference.

    3. At the Settlement Conference

The parties’ statements made during all phases of the settlement conference (including the
parties’ letters to the judge) fall within the protections for compromise statements,
including those contained in Federal Rules of Evidence 408 and 410 and Local Civil Rule
16-15.




                                                                                      :   11

                                                       Initials of Preparer     efc

CV-90 (10/08)                        CIVIL MINUTES - GENERAL                                   Page 2 of 2
